.L

\]O\Ul

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT

United States Attomey

CAMERON L. DESMOND

Assistant United States Attorney F.l L E D
501 I Street, Suite 10-100 v
Sacramento, CA 95814 ,_
relephone: (916) 554-2700 .\AN 25 2019

Facsimile: (916) 554-2900

 
   

EA§'i"§sF-iii'o"i`ssfnli issrTSi=cT M.t-T
nw

v

 

IA

Attomeys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT' COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION 2:17-SW-1013-AC
OF THE UNITED STATES OF AMERICA `
FOR SEARCH WARRANTS CONCERNING: REQUEST TO UNSEAL SEARCH WARRANT

AND SEARCH WARRANT AFFIDAVIT
THE RESIDENCE LOCATED AT 224 EL

SENDERO STREET, VALLEJO,
CALIFORNIA AND THE PERSON OF ALEX
DEAN PETERSON '

REQUEST To UNSEAL

The search Warrant in the above-captioned matter Was executed on 12/5/2017. Follow up
investigation related to this property resulted in a grand jury indictment on 12/14/2017. As a result,
there is no need for the search Warrant or search warrant affidavit to remain under sea1. Accordingly, the
United States asks that the Court order that the search Warrant, search warrant afiidavit, and related case
filings be unsealed.

Dated: January 25, 2019 MCGREGOR W. SCOTT
United States Attorney

By:

 

214
CAM-E'KCYN L. DESMOND
Assistant United States Attomey

REQUEST To UNsEAL SEARCH WARRANT

 

